               Case 1:20-cv-02300-LGS Document 7 Filed 05/06/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF NEW YORK

    PAMELA WILLIAMS, on behalf of himself and all
    others similarly situated,
             Plaintiff,

                     v.                                         CASE NO.: 1:20-cv-2300
   MEIJER, INC.,


             Defendant.
                                                           /

                  NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

           IT IS HEREBY STIPULATED AND AGREED TO by the Plaintiff and Plaintiff’s

    attorney, and the Defendant, Meijer, Inc., that whereas no party hereto is an infant,

    incompetent person for whom a committee has been appointed or conservatee, and no person

    not a party has an interest in the subject matter of the action, that the above entitled action

    against Defendant, Meijer, Inc., shall be and hereby is dismissed with prejudice and on the

    merits, without costs, or disbursements, or attorney’s fees to any party pursuant to Rule 41(a)(1)

    (A)(i) of the Federal Rules of Civil Procedure, and that judgment of dismissal with prejudice

    may be entered in the above entitled action pursuant hereto.


    Dated: May 5, 2020                                     Respectfully Submitted,

                                                                    /s/David Paul Force
                                                                   David Paul Force Esq.
                                                                   Stein Saks, PLLC
SO ORDERED.                                                        285 Passaic Street
Dated: May 6, 2020                                                 Hackensack, NJ 07601
New York, New york                                                 dforce@steinsakslegal.com
                                                                   Tel. 201-282-6500
                                                                   Fax 201-282-6501
                                                                   Attorneys for Plaintiff
